Order, Supreme Court, New York County (Mary Ann Brigantti-Hughes, J.), entered February 4, 2005, which, insofar as appealed from, denied defendant-appellant’s motion for summary judgment dismissing the complaint as against it, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
Plaintiff s claim that appellant created the slippery condition of the floor on which plaintiff slipped by excessive waxing rests only on her observation that the floor was “shiny.” Such evidence, without more, does not permit an inference of negligent waxing (Caran v Hilton Hotels Corp., 299 AD2d 252 [2002], lv dismissed 3 NY3d 693 [2004]). Concur—Andrias, J.P., Marlow, Sullivan, Gonzalez and Kavanagh, JJ.